BROWN, J.
(Specially Concurring). — I concur in the result reached by Justice Johns, holding that this court is without jurisdiction to review the proceedings of the Circuit Court had under Section 4299, Or. L. It is a general rule in most jurisdictions that where a tribunal exercises a special, limited jurisdiction conferred by statute, and in which the procedure is not according to the course of the common law, no appeal lies from its action therein unless such appeal is expressly provided by statute: 2 Cyc. 540. .By the provisions of Section 4299, Or. L., any person who shall have petitioned for the reduction of a particular assessment, or whose assessment has been increased by the board of equalization, and who shall be aggrieved by the action of such board, may appeal therefrom- to the Circuit Court of the county. The appeal shall be heard by the Circuit Court in a summary manner. The Circuit Court is authorized, if it finds that the assessment was made at a greater or less sum than the actual full cash value of the property, or if the same was not fairly or in good faith made, to set aside such *427assessment and determine the value. It is likewise provided that the order of judgment of the Circuit Court shall be sufficient warrant for the levying and collection of taxes against such property upon the valuation determined.
In construing laws governing the right of appeal this principle should be kept in mind that—
“In a controversy concerning the valuation of the property only, the action of the court is generally considered ministerial rather than judicial and consequently is not reviewable on appeal; but if the controversy is with reference to the right of the state to tax the property, or concerning the constitutionality of 'the act providing the method of ascertaining the value of the property, then the question is a judicial one and the decision is appealable ”: 2 R. C. L., § 7.
It is said in Copp v. State, 69 W. Va. 440 (71 S. E. 580, 35 L. R. A. (N. S.) 669), that—
“In controversies concerning the valuation of property only, there is no appeal from the Circuit Court to this court, because the action of the cotirt is ministerial rather than judicial” — citing Mackin v. Taylor County Court, 38 W. Va. 338 (18 S. E. 632); McLean v. State, 61 W. Va. 537, (56 S. E. 884); Bluefield Water Works Co. v. State, 63 W. Va. 480 (60 S. E. 403).
It is held in Kimber v. Schuylkill County, 20 Pa. St. 366:
“When special appeal to a subordinate is given, there can be no appeal thence to the supreme court unless expressly given, but certiorari will lie to review regularity.”
The opinion of the court was rendered by Black, C. J., who further stated that—
‘ ‘ The judges, when hearing these appeals, are acting as assessors of taxes. We venture to hope that it will be many years before we will be called on to review *428the assessments of every man in the commonwealth who is dissatisfied with the taxes charged against him. It would require an amount of local information which the County Courts do certainly possess, but which we cannot expect to attain.”
It is said, in 2 Cooley on Taxation, page 1393:
“In some states an appeal is given from the assessors, or from assessing boards, to some specified courts, to which are given limited powers of review. But the right to such an appeal is purely statutory * * .”
The Supreme Court of Colorado, in Board of Commissioners of Teller County v. Pinnacle Gold Min, Co., 36 Colo. 492 (85 Pac. 1005), states, in the matter of appealing a case like the instant one from a decision of the lower court:
“The court has not jurisdiction to entertain this appeal. The statute concerning appeals to the District Court from the assessor and from the board of county commissioners is similar to the previous law upon this subject, passed in 1889. There is no provision for an appeal from the District Court.”
It is held that — ■
“The statute under consideration is the source and measure of the power and jurisdiction both of the board of commissioners and the District Court to afford relief to a complaining taxpayer. The remedy thereby given is purely statutory, and exists only because the statute gives it. Thereunder the District Court has not original jurisdiction of the subject matter of the controversy contemplated, which is the alleged unjust assessment, and could not in the first instance, but only by appeal, entertain the petition of one bringing his case within it. * * The doctrine is tersely stated by Judge Cooley, who said that ‘the rule is well established that where an appeal is allowed to any court from an assessing body, whatever the *429grade of the court, it is one of limited jurisdiction' for such purpose, and must keep strictly within it.’ ”
Many times this court has held that the right to appeal is statutory. It was said by this court, speaking through Mr. Justice Eakin in Sears v. Dunbar, 50 Or. 36 (91 Pac. 145), that—
“The right to appeal a case is one conferred by statute, and is limited to cases falling within the terms of the act. ’ ’
In the case of Portland v. Gaston, 38 Or. 533 (63 Pac. 1051), Chief Justice Bean, delivering the opinion of the court, stated:
“The legislature has the power to define in what cases, and under what circumstances, and in what manner, an appeal may be taken to this court. * * But, when the legislature has prescribed rules of procedure in special proceedings, such rules must be followed, and, if they limit the right, of appeal or specify the court or tribunal in which such proceedings shall terminate, they must govern.”
In the case of Town of La Fayette v. Clark, 9 Or. 225, Waldo, J., in speaking for the court, said:
“Appeals for the removal of causes from an inferior to a superior court for the purpose of obtaining trials de novo, are unknown to the common law, and can only be prosecuted where they are expressly given by statute.”
In the case of State v. Security Savings Co., 28 Or. 410, 417 (43 Pac. 162, 163), this court said that “the right of appeal is purely statutory.” In School Dist. v. Irwin, 34 Or. 431, 435 (56 Pac. 413), it is stated:
“The principle is well settled that, where a particular jurisdiction is conferred upon an inferior court or tribunal, its decision will be final, unless provision is made by statute for an appeal: McGowan v. Duff, 41 Ill. App. 57; Hileman v. Beale, 115 Ill. 355 (5 N. E. *430108); In re Storey, 120 Ill. 244 (11 N. E. 209). And it has been said by this court that ‘appeals for the removal of causes from an inferior to a superior court, for the purpose of obtaining trials de novo, are unknown to the common law, and can only be prosecuted when they are expressly given by statute.’ ”
In Kearney v. Snodgrass, 12 Or. 311, 314 (7 Pac. 309, 311), this court says:
“Until the right of appeal is created by statute it does not exist as a strict legal right.”
Justice Strahan, in Fisk v. Henarie, 15 Or. 89, 90 (13 Pac. 760), wrote:
“The right to an appeal depends entirely upon the statute. If the statute does not confer it, it does not exist.”
In City of Portland v. Nottingham, 58 Or. 1 (113 Pac. 28), Justice Burnett said:
“An appeal is not a matter of primary right. It is a privilege, and he who would enjoy that privilege must show some statute conferring it upon him.”
In the Ah Won Case, 18 Or. 339 (22 Pac. 1105), the decision was really put upon the ground that the decree appealed from was an exercise of general equity jurisdiction relating to the custody of the persons and as such was appealable independent of the statute under which the boys’ and girls’ aid society was acting. The same idea is advanced by Chief Justice Moore in Ex parte Bowers, 78 Or. 390, 395 (153 Pac. 412). The opinion in the Goldsmith Estate, 12 Or. 414 (7 Pac. 97, 9 Pac. 565), was written by Justice Thayer, who also wrote the opinion in the Ah Won case. In the Goldsmith case, the judge points out that the insolvent act there under consideration “does not, either by express language or necessary implication, give the right of appeal to the court in any case.”
*431Believing that this court is not authorized to act as a board of assessors in the matter of the valuation of property for the purpose of taxation, I concur in the conclusion reached by Mr. Justice Johns.